DETAILED ACTION
This office action is in response to applicant's communication filed on 06/16/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action, have been considered with the results that follow: 
Claims 1, 7, and 13 are amended.
Claims 3 and 9 were previously canceled.
Claims 1-2, 4-8, and 10-13 are now pending in this application.
	
Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are moot, because the arguments do not apply to the new combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jaquette (US 2009/0327625 A1) in view of Ranade (US 10,339,112 B1) and Ghiya (US 9,361,328 B1)

Regarding claim 1,
Jaquette teaches A deduplication storage method comprising: dividing a storage target file into a plurality of divided data blocks; *see FIG.6, para29 (“Upon receiving (at block 100) a new file having one or more data blocks to add to the first computer readable device 10, the I/O manager 4 performs operations at blocks 104 through 118 for each data block in the received file...” teaches data blocks within a file being processed individually)
in a case where a divided data block is not duplicated with a data block stored in a storage device, storing the divided data block into the storage device; *see FIG.6,para29(“...determination is made (at block 106) whether the determined content identifier matches the hash value 46 in the data block meta data 40 for an existing data block...If (at block 106) there is no match [teaches ‘not duplicated’], then the I/O manager 4 adds (at block 108) the full data block of the file 12 to add to the first computer readable device 10 as a data block 14...”)
in a case where the divided data block is duplicated with the data block stored in the storage device, performing a process of referring to the data block stored in the storage device as the divided data block; and *see FIG.6, paras29-30 (“...If (at block 106) there is a match [teaches ‘duplicated’] of the determined content identifier, e.g., hash value, and the hash value 46 file in one referenced or unreferenced data block metadata 40 in the data block metadata 16, then the I/O manager 4 includes (at bock 114) a reference in the file metadata 12 for the added file to the referenced or unreferenced data block having a hash value 46 matching the determined content identifier...”), para25 (“FIG. 4 illustrates an embodiment of data block metadata 40 maintained for each data block 14 including a data block reference 42 comprising an address or a pointer to the data block 14...”)
performing a process of storing, ..., file information ... of the data block, and *see para25(“FIG. 4 illustrates an embodiment of data block metadata 40 maintained for each data block 14 including...a reference value 48 comprising a timestamp, such as time last written, last read, or when reference count went to zero, etc. There may be one reference value for each file 12 referencing the data block 14...”) and para27 (“...Each data block entry in the referenced blocks 56 may include a separate reference value Vz, Vw, Vw, Vx, Vy, Ve for each file, e.g., F1, F2, referencing that data block...”) teach information corresponding to each file that comprises the data block being stored in the data block metadata; Also see para29(“...I/O manager 4 includes (at block 112)...time value of when the data block was added in the reference value...reference value 48 may be set to a current time when the data block was added and first referenced in file metadata 12”)
also performing a process of ..., calculating a reference ...at which a certain ...is referred to by other files based on the file information and storing the reference ...in association with the certain file. *see para25(“...There may be one reference value for each file 12 referencing the data block 14; and a reference count 49 comprising the number of files 12 referencing the data block 14...”), para27(“...referenced block metadata 56 may further indicate for each data block a reference count 49 indicating the number of current references to the data block PA, PC, PH, PJ, PL, PN, PQ....”) and paras29-30(“...I/O manager 4 includes (at block 112) the determined file content identifier (e.g., hash value) in the hash value field 46, time value of when the data block was added in the reference value 48, and increments the reference count 49 in the generated metadata 40.... reference count 49 for the data block is incremented (at block 116) If the data block metadata 40 having the matching hash value 46 is unreferenced metadata”) teach keeping track/calculating a reference count for data blocks referred to by other files based on information stored in association with data block (such as, hash/reference value”) and it is understood that reference counts corresponding to a set of data blocks contained within a file can cumulatively be used to calculate reference counts and thereby ratios for the file 

	Jaquette does not explicitly teach “...storing, in a list in a predetermined storage region referred to by a pointer included in metadata of the data block stored in the storage device, file information specifying a plurality of division source files of the data block...reading all the file information in the list referred to by the pointer included in the metadata of the data block, calculating a reference ... representing a ... at which a certain file is referred to by other files...”
	However, Ranade teaches ...storing, in a list in a predetermined storage region referred to by a pointer included in metadata of the data block stored in the storage device, file information specifying a plurality of division source files of the data block...reading all the file information in the list referred to by the pointer included in the metadata of the data block,... *see FIGS.6A-C, cols.15-16(“FIG. 6A shows an example of metadata that can be maintained concerning data stored in backup storage...and stored in...backup deduplication metadata 154  [teaches ‘metadata of the data block stored in the storage device’] of FIG. 1...As shown in FIG. 6A, the metadata includes four columns...first column includes a logical identifier...implemented as a file name [teaches ‘file information’]...fourth column includes...physical address where the segment is located in backup storage...segment 1 has an identical signature to segments 8 and 11. Since the backup storage is deduplicated only one copy of the segment is actually stored, as evidenced by the fact that segments 1, 8, and 11 all have the same address [teaches deduplicated data blocks]. Segments 1, 8, and 11 are associated with different logical identifiers...FIG. 6B includes a set column... includes an identifier for each of four restore data sets [identifier serves as ‘pointer... in metadata of the data block’]...data set size is three segments and duplicate segments are coalesced into a single data set... FIG. 6C, the data sets are based on files...files F1, F4, and F6 each have an identical segment. Therefore, all data associated with files F1, F4, and F6 are coalesced into a restore data set [teaches ‘predetermined storage region referred to by “set identifier”’, which teaches ‘a pointer included in metadata...’ and “F1, F4, F6” teach ‘file information specifying a plurality of division source files of the data block’]...restore data set can be split into multiple restore data sets...”)
...calculating a reference... representing a ... at which a certain file is referred to by other files. *see cols.7-8 (“backup storage device 150 includes backup data 152 and backup deduplication metadata 154...Backup data 152 can also include references to data, such as pointers. Backup deduplication metadata 154 can include information identifying deduplicated data segments...Backup deduplication metadata 154 includes a list of signatures of data segments stored in backup data 154, as well as reference counts indicating how many times each segment is shared, e.g., how many files include copies of a given segment”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jaquette to incorporate the teachings of Ranade and enable Jaquette to perform a process of storing file information specifying a division source file for a data block, as doing so would allow performing restore operations in stages, by enabling transfer of subsets of sorted data from a backup storage device to a source storage device and initiating a deduplication operation on the source storage device, thereby ensuring restore operations do not fail due to inadequate available storage space. (Ranade, col.3).

Jaquette does not explicitly teach “...calculating a reference ratio representing a ratio at which a certain file is referred to by other files...”
However, Ghiya teaches ...calculating a reference ratio representing a ratio at which a certain file is referred to by other files... *see col.11 line66-col.12 line12 (“...In element 1002, a control module 122 determines the percentage of unique blocks of a file. In some implementations, each such file can be stored using multiple blocks. For example, file A is distributed among four blocks. Block A can store a portion of file A and a portion of file B... blocks C and D can store a portion of file A only (i.e., do not store portions of any other files). In this case, the percentage of unique blocks of file A is 50%, i.e., out of four blocks A-D, two blocks (blocks C and D) are unique. It is noted that the control module can perform method 1000 for each of the files...e.g., files A-C...”; the examiner notes that consistent with the specification, the broadest reasonable interpretation of “reference ratio” includes the percentage described above.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jaquette to incorporate the teachings of Ghiya and enable Jaquette to calculate a reference ratio representing a ratio at which a certain file is referred to by other files, as doing so would enable determining if the file should be archived and/or deduplicated (Ghiya, col.10).

Regarding claim 2,
	Jaquette as modified by Ranade and Ghiya teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Jaquette as modified by Ranade and Ghiya further teaches The deduplication storage method according to Claim 1, 
wherein the process of storing the file information and the process of calculating and storing the reference ratio are performed asynchronously with the process of referring to the data block stored in the storage device as the divided data block. *see Jaquette, para48(“The illustrated operations of FIGS. 6, 7, and 8 show certain events occurring in a certain order. In alternative embodiments, certain operations may be performed in a different order, modified or removed... Further, operations described herein may occur sequentially or certain operations may be processed in parallel”), Ghiya, cols.10-11(“FIG.9 is a flowchart of method 900 illustrating determining whether to archive and/or deduplicate certain files... FIGS. 10-12 are flowcharts of methods illustrating various ways of determining whether files should be archived... In some embodiments, methods of FIGS. 10-12 are performed prior to method 200 being performed. FIG. 10 is a flowchart of method 1000 illustrating one of many archival policies that can be used by the control module to determine whether to archive and/or deduplicate certain files, according to some embodiments. ...some operations in this embodiment are shown in sequential order. However, certain operations may occur in a different order than shown, certain operations may be performed concurrently, certain operations may be combined with other operations...”) teach that process of calculating reference ratio (such as, FIG. 10, step 1002) and process of referring data block in storage as divided data block (such as, FIG.9, step 910-914) may be performed asynchronously

Regarding claim 4,
	Jaquette as modified by Ranade and Ghiya teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Jaquette and Ranade further teach The deduplication storage method according to Claim 1, wherein the pointer is included in the metadata, the metadata including feature information that represents a feature of a data content of the data block and is used for duplication determination of the said data block.*see Ranade, FIGS.6A-C, cols.15-16(“...FIG. 6A, the metadata includes four columns...first column includes a logical identifier...segment 1 has an identical signature to segments 8 and 11. Since the backup storage is deduplicated only one copy of the segment is actually stored, as evidenced by the fact that segments 1, 8, and 11 all have the same address. Segments 1, 8, and 11 are associated with different logical identifiers...FIG. 6B includes a set column... includes an identifier for each of four restore data sets...data set size is three segments and duplicate segments are coalesced into a single data set... FIG. 6C, the data sets are based on files...files F1, F4, and F6 each have an identical segment. Therefore, all data associated with files F1, F4, and F6 are coalesced into a restore data set...”, “same address + different logical identifiers” teaches ‘feature of a data content’ that can be used for duplication determination); Jaquette, para25 (“FIG. 4 illustrates an embodiment of data block metadata 40 maintained for each data block 14 including a data block reference 42...a hash value 46 comprising a value resulting from a hash function applied to the data block...”) and paras29-30 (“...A determination is made (at block 106) whether the determined content identifier matches the hash value 46 in the data block meta data 40 for an existing data block...If (at block 106) there is no match... If (at block 106) there is a match of the determined content identifier, e.g., hash value, and the hash value 46 file...”) teach data block’s hash value [‘feature of data content’] being used for ‘duplication determination’
 
Regarding claim 7,
		Claim 7 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 8,
		Claim 8 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 10,
		Claim 10 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 13,
		Claim 13 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jaquette in view of Ranade, Ghiya and Chambliss (US 2013/0198148 A1)

Regarding claim 5,
	Jaquette as modified by Ranade and Ghiya teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Jaquette as modified by Ranade and Ghiya does not explicitly teach The deduplication storage method according to Claim 1, wherein based on the file information stored in association with the data block, a data size of the data block referred to by other files among the data blocks configuring a certain file is calculated, and the reference ratio is calculated based on the data size and stored in association with the file. 
However, Chambliss teaches The deduplication storage method according to Claim 1, wherein based on the file information stored in association with the data block, a data size of the data block referred to by other files among the data blocks configuring a certain file is calculated, and the reference ratio is calculated based on the data size and stored in association with the file. *see FIGS.3-4, paras23-28(“...A FF deduplication ratio R, is calculated for the remaining files as the ratio of remaining unique files size over the total file system data size (the smaller the ratio, the better FF deduplication)” teaches reference ratio calculated based on the size of the unique files/data that are essentially files/data that is not being referred to by other files).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jaquette to incorporate the teachings of Chambliss and enable Jaquette to calculate a data size of the data block referred to by other files among the data blocks configuring a certain file, and calculate the reference ratio based on the data size, as doing so would enable data reduction estimation in storage systems. (Chambliss, para20).

Regarding claim 6,
	Jaquette as modified by Ranade and Ghiya teaches all the claimed limitations as set forth in the rejection of claim 5 above.
	Jaquette as modified by Ranade, Ghiya and Chambliss further teach The deduplication storage method according to Claim 5, wherein the reference ratio is stored in metadata of the file, the metadata including the file information of the file and storage location information representing a storage location in the storage device of the data block configuring the file. *see Jaquette, FIG.5 paras27-28(teaches metadata storage comprising various metadata of files and blocks within, including file information, storage location information and reference count for data blocks); Ranade, cols.7-8(“...Metadata can also be included within backup data 152, such as file system information identifying which blocks of backup data 152 store what data, access times, permissions, and the like. Backup data 152 can also include references to data, such as pointers...Backup deduplication metadata 154 includes a list of signatures of data segments stored in backup data 154, as well as reference counts indicating how many times each segment is shared, e.g., how many files include copies of a given segment”); Ghiya, col.10(“...control module 122 accesses and analyzes certain files based on archiving policies....archival policies can be implemented as metadata associated with...set of files, etc.,” and cols.11-12(“...In element 1002, a control module 122 determines the percentage of unique blocks of a file. In some implementations, each such file can be stored using multiple blocks...In this case, the percentage of unique blocks of file A is 50%, i.e., out of four blocks A-D, two blocks (blocks C and D) are unique. It is noted that the control module can perform method 1000 for each of the files...e.g., files A-C...”) teach that data related to archival policies (such as, unique block percentage that can be used to calculate reference ratio).

Regarding claim 11,
		Claim 11 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Regarding claim 12,
		Claim 12 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Sarab (US 2017/0031768 A1) discloses a system and method to enable checking the consistency of deduplication metadata after an unclean
shutdown of a deduplication computing system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165